MEMORANDUM **
California state prisoner Gregory A. Bogan appeals pro se from the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging violations of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
*597The district court properly granted summary judgment to Dr. Mericle on Bogan’s deliberate indifference claim. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Bogan’s claim that Dr. Mericle acted with deliberate indifference in not treating his shoulder while other medical staff treated him for the problem fails to rise to the level of a constitutional violation. Id.
Because Bogan makes no argument on appeal regarding the district court’s order dismissing the other defendants for failure to exhaust administrative remedies, he has waived his right to challenge that order. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
Bogan’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.